                                                                             Case 2:18-cv-02430-GMN-CWH Document 18 Filed 04/14/19 Page 1 of 2



                                                                              Phillip A. Silvestri, Esq.
                                                                         1    Nevada Bar No. 11276
                                                                         2    Greenspoon Marder LLP
                                                                              3993 Howard Hughes Pkwy., Ste. 400
                                                                         3    Las Vegas, Nevada 89169
                                                                              Tel: (702) 978-4249
                                                                         4    Fax: (954) 333-4256
                                                                              phillip.silvestri@gmlaw.com
                                                                         5
                                                                              Attorneys for Eldorado
                                                                         6
                                                                                                          UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                 DISTRICT OF NEVADA
                                                                         8
                                                                              ROSE PEREZ, an individual,                              Case No.: 2:18-cv-02430-GMN-CWH
                                                                         9

                                                                        10           Plaintiff,
                                                                              v.                                                     STIPULATION AND [PROPOSED]
                   LLP .
            MARDERCHTD




                                                                        11                                                          ORDER TO EXTEND DEADLINE TO
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                              ELDORADO RESORTS CORP., a Florida                        RESPOND TO MOTION FOR
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,




                                                                              Corporation, d/b/a  ELDORADO                           PROTECTIVE ORDER [ECF #14]
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                              DEVELOPMENT CORP.,
                                         HughesAvenue,




                                                                        13
                                                                                                                                                FIRST REQUEST
                                                                        14           Defendant.
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15           The parties, Defendant Eldorado Resorts Corp. (“Eldorado”) by and through its counsel
                                Howard
KOLESAR




                                                                              of record, Greenspoon Marder LLP, and Plaintiff Rose Perez (“Plaintiff”) by and through her
                             3320




                                                                        16
                           3993




                                                                        17    counsel of record, Christopher Burk, Esq. of Totten Franqui Davis & Burk, LLC (“TFDB”), and

                                                                        18    TFDB, hereby stipulate hereby stipulate to extend the time for Eldorado to respond to TFDB’s

                                                                        19    Motion for Protective Order [ECF #14] as follows:

                                                                        20           Eldorado’s Opposition to TFDB’s Motion is currently due on April 15, 2019. Counsel for

                                                                        21    Eldorado is in trial from April 15-18, and is preparing for the same. On that basis the parties have

                                                                        22    ///

                                                                        23    ///

                                                                        24    ///

                                                                        25    ///

                                                                        26    ///

                                                                        27    ///

                                                                        28    ///

                                                                                                                      Page 1 of 2
                                                                              39682057.1
                                                                             Case 2:18-cv-02430-GMN-CWH Document 18 Filed 04/14/19 Page 2 of 2



                                                                         1    agreed to provide Eldorado an additional four (4) days to respond to the Motion, through April

                                                                         2    19, 2019. This is the first request for an extension, and is not entered for purposes of delay.

                                                                         3           Dated this 12th day of April, 2019.
                                                                         4 Totten, Franqui, Davis & Burk, LLP                    Greenspoon Marder LLP
                                                                         5
                                                                           /s/ Christopher Burk, Esq.                            /s/ Phillip A. Silvestri, Esq.
                                                                         6 CHRISTOPHER D. BURK, ESQ.                             PHILLIP A. SILVESTRI, ESQ.
                                                                           Nevada Bar No. 8976                                   Nevada Bar No. 11276
                                                                         7 Movant and Attorneys for Plaintiffs                   Attorneys for Defendant
                                                                         8

                                                                         9
                                                                                      IT IS SO ORDERED
                                                                        10
                                                                                                 Apr 15, 2019
                   LLP .
            MARDERCHTD




                                                                        11             ___________________________________
                                                               380400

                                                      (702) 771-9264
                                                            362-9472




                                                                                       UNITED STATES DISTRICT JUDGE
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                                       DATED: ______________
                                         HughesAvenue,




                                                                        13

                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4255




                                                                        15
                                Howard
KOLESAR
                             3320




                                                                        16
                           3993




                                                                        17
                                                                        18

                                                                        19

                                                                        20

                                                                        21
                                                                        22

                                                                        23

                                                                        24
                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                      Page 2 of 2
                                                                              39682057.1
